Citation Nr: 0429076	
Decision Date: 10/22/04    Archive Date: 11/08/04

DOCKET NO.  03-16 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for right frontal lobe 
meningioma, status post resection, with seizure disorder.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel











INTRODUCTION

The veteran served on active duty from February 1959 to 
December 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied service connection for a right frontal 
lobe meningioma, status post resection, with seizure 
disorder.  

As a preliminary matter, an issue should be clarified:  In an 
April 2003 letter, the veteran asked for a time extension to 
file his substantive appeal because the National Veterans 
Legal Services Program stated that it was unable to provide 
representation.  In the substantive appeal, the veteran again 
requested an "extension so I may have legal 
representation."  The RO sent a June 2003 letter describing 
how the veteran could obtain representation from a service 
organization.  In light of the veteran's repeated concerns 
about retaining a representative, the RO should again attempt 
to assist the veteran with that task.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Considering the Veterans Claims Assistance Act, 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003), 
evidentiary development is necessary.

The veteran's service medical records indicate that in August 
1959 he complained of pain in the neck, acute onset of 
dizziness, and a peculiar feeling for a week of intermittent 
headaches.  The examiner suggested the presence of vertigo.  
In September 1959, the veteran complained of a hollow sound 
in the left ear when he spoke, and the examiner dispensed 
Dramamine.  He sought treatment for pharyngitis in December 
1959.  In July 1960, the veteran sought treatment because he 
had difficulty breathing through his nose during exertion, 
and the examiner noted that he had had extensive workup of 
the ear, nose, and throat, as well as allergies, without any 
results.  The July 1960 radiographic report for recurrent 
sinusitis showed that the paranasal sinuses were adequately 
developed and aerated with no evidence of clouding or 
membrane thickening.  In December 1960, the veteran's ear 
still bothered him, and in January 1961 the veteran's 
eardrums were still infected and slightly retracted 
bilaterally.  In November 1962, the veteran had a sore 
throat, and sinus problems, and notes from an examination a 
few days later noted his ear felt better but still crackled.  
The examiner opined that the veteran probably had low-grade 
sinusitis.  The veteran's separation examination noted the 
complaint of a hollow sound in the ear, but that the etiology 
was unknown.

In July 2002 the veteran was admitted to the emergency room 
after falling due to dizziness.  The examiner stated that the 
veteran was remarkable for a seizure disorder, and had a 
history of an excised benign brain tumor in 1995.  The 
examiner noted that the veteran had had a seizure the day 
before, but not on the day of admittance.  After a few hours 
in the hospital, it was noted that his vertigo and dizziness 
resolved.  The examiner stated that the veteran had been 
having vertigo for some time, and that it did not appear to 
be a new symptom.  

Medical records from the Oregon Department of Corrections 
indicate that the veteran had numerous incidences of 
dizziness.  The reports of dizziness, however, appear to be 
connected with the reports of seizures.  For example, in 
November 2001 the veteran complained that he had a seizure 
and that he had "dizziness intermittently with double 
vision."  In December 2001, the veteran reported that he was 
feeling dizzy.  In January 2002, he reported intermittent 
dizziness.  A notation in January 2002 reported that the 
veteran had "possible seizure activity" and that he was too 
dizzy to stand up.  In a February 2002 report the veteran 
stated "dizziness is causing me to fall to the floor [and 
that] the left side of the head [was] causing dizziness."  
The report also stated that the veteran had ear canal 
problems.  

It appears that the veteran attributed his dizziness to the 
brain surgery and seizures.  Ostensibly the veteran continued 
to complain that he fell down, and sought service connection 
based on the disorders that he believed were causing the 
dizziness.  Despite a potential error in identifying the 
source of his problem, the veteran has filed a claim of 
service connection for a particular disease resulting in a 
disability that was incurred during active duty.  Because 
there is evidence that the veteran had dizziness and vertigo 
in service, as well as a host of other symptoms, and 
continues to have similar symptoms today, he should be 
afforded a VA examination to determine what, if anything, he 
currently suffers from, and whether that disability is 
causally related to service.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA. 

2.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of clarifying the diagnosis of 
any current condition.  The RO should 
forward the veteran's claims file to 
the VA examiner.  The examiner should 
review the entire claims file and 
provide an opinion as to whether it is 
at least as likely as not that the 
diagnosed disability is etiologically 
related to service.  All opinions and 
conclusions expressed must be supported 
by a complete rationale in a report.  

3.  Then, the RO should readjudicate 
the veteran's claim of service 
connection.  If the determination of 
the claim remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




